Exhibit 10.02
Employment Agreement




EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 1, 2008 (the "Effective
Date") is by and between BioXcell Incorporated, a Massachusetts corporation with
offices at 100 Cummings Center, Beverly, Massachusetts 01915 (the "Company"),
and Kathleen T. Karloff residing at 109 Beacon Street, Boston, MA 02116
(“Executive”).


RECITALS


The Company desires to engage Executive as Chief Operating Officer of the
Company and Executive desires to perform such services, on the terms and
conditions hereinafter set forth in this Agreement.


NOW THEREFORE, in consideration of the premises and mutual and dependent
promises set forth herein, the parties agree as follows:


AGREEMENT


1. Term.  The Company agrees to employ Executive, and Executive agrees to serve
as Chief Operating Officer, on the terms and conditions set forth in this
Agreement for a period of three years commencing on the date hereof and ending
on February 1, 2011, or such shorter period as may be provided for
herein.  After such initial three-year period, this Agreement shall
automatically renew for successive one-year terms unless either party notifies
the other of non-renewal at least ninety (90) days prior to the expiration of
the then current term.  The "Employment Period" is the initial three-year period
and any renewals thereof, unless terminated earlier.


2. Duties and Services.  The Company will engage Executive as its Chief
Operating Officer and Executive will serve in such capacity.  If requested by
the Company, Executive will also serve on the Company's Board of
Directors.  Executive shall report to the Board of Directors and will have such
duties and responsibilities as may be assigned to him by the Board of
Directors.  Executive agrees to this employment and agrees to devote his best
efforts and all of his working time and efforts to the performance of his duties
under this Agreement.  Executive shall perform his duties faithfully, diligently
and completely and in a manner consistent with the policies of the
Company.  Executive may continue to participate in professional associations and
serve on the Board of Directors of other companies and organizations so long as
such participation and service do not interfere with his duties under this
Agreement.  Except for such activity during the Employment Period, Executive
shall not engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the Board’s prior approval.




3.  
Compensation and Other Benefits.



(a)           As consideration for his services hereunder, the Company will pay
Executive a base salary of $175,000 per year (the "Base Salary").  Payment of
Base Salary shall be made in accordance with the Company's normal payroll
practices.


(b)           The Board will review Executive's Base Salary annually.  Upon such
review, the Board may adjust upward Executive's Base Salary as it deems
appropriate, taking into account Executive's performance as well as economic
conditions, competitive conditions within the Company's industry, and the
financial condition, operations, and prospects of the Company.  In no event may
the Company reduce Executive's Base Salary without his consent.  The annual
review will be completed prior to the end of each year of the Employment Term
and any salary adjustment shall be effective on the first day of the immediately
succeeding year of the Employment Term.


(c)           Executive may participate in all group health and insurance
programs and all other fringe benefit, retirement, or additional compensation
plans for which he qualifies which the Company now or in the future, in its sole
discretion, makes available to its employees generally.  This paragraph does not
obligate the Company to establish or maintain any such program or otherwise to
pay any such additional compensation.


(d)           Executive will have 4 weeks of vacation per year to be taken in
accordance with the Company's policies in effect from time to time for senior
management of the Company.


(e)           Subject to the Company’s financial condition, the Company will
provide Executive with a private office, administrative support and other
facilities and services as are suitable to the character of Executive’s position
and necessary for the performance of his duties.
 
 
1

--------------------------------------------------------------------------------

 

 
4. Expenses. Company will reimburse Executive for all reasonable travel and
out-of-pocket expenses necessarily incurred in the performance of his duties
upon submission and approval of written statements and bills in accordance with
the then regular procedures of the Company.  The Company will similarly
reimburse Executive for membership dues, professional publications, meeting
registration fees and reasonable travel expenses related to his participation in
professional associations reasonably related to the business of the Company.


5. Representations and Warranties of Executive.  Executive represents and
warrants to the Company that (a) Executive is under no contractual or other
restriction or obligation which is inconsistent with the execution of this
Agreement, the performance of his duties hereunder, or the other rights of the
Company hereunder and (b) Executive is under no physical or mental disability
that would hinder his performance of duties under this Agreement.


6. Non-Competition.  In view of the unique and valuable services it is expected
Executive will render to the Company, and the knowledge of the technology, trade
secrets, and other proprietary information relating to the business of the
Company and its clients and suppliers that it is expected Executive will obtain,
and in consideration of the compensation to be received hereunder, Executive
agrees that during the Employment Period and thereafter until the first
anniversary of the termination of the Employment Period, he will not, anywhere
in the world, directly or indirectly, for his own benefit or for, with, or
through any other person, firm, or corporation,   a)  own,  manage, operate,
control,  loan  money to, or  participate  in  the  ownership,  management,
operation, or control of, or be connected as a director, officer, employee,
partner, consultant, agent, independent contractor, or otherwise with, or
acquiesce in the use of his name by, any person,
corporation,  organization  or  other business entity  that is  engaged in
the  business of developing, manufacturing, selling or providing human
infertility treatments or products or is otherwise engaged in a business similar
to any business of the Company; b) reveal the name of, solicit or interfere
with, or endeavor to entice away from the Company any of its suppliers, clients,
or employees; or c) employ any person who was an employee of the Company within
a period of one year after such person leaves the employ of the Company,
provided, however, that the provisions of this Section 7 will not be deemed
breached merely because Executive owns not more than 1% of the outstanding
common stock of a corporation that is registered under the Securities Exchange
Act of 1934, as amended.  Executive agrees that the provisions of this Section 7
are necessary and reasonable to protect the Company in the conduct of its
business.  If any restriction contained in this Section 7 is deemed to be
invalid, illegal, or unenforceable by reason of the extent, duration, or
geographical scope hereof, or otherwise, then the court making such
determination has the right to reduce the extent, duration, geographical scope,
or other provisions hereof as may be necessary to comply with and be enforceable
under applicable law, and the restriction, in its reduced form, shall be
enforceable in the manner contemplated hereby.  As used in this Section 7,
"Company" shall include the Company and its direct and indirect subsidiaries.


7. Termination.


(a)           This Agreement shall terminate:
 
1.  
upon the death or permanent disability of Executive;

 
 
2.  
ninety (90) days after notice by either party to the other party under Section 1
of a decision not to extend the Employment Period;

 
 
3.  
ninety (90) days after notice by either party to the other party of the
notifying party’s election to voluntarily terminate this Agreement without claim
of breach or cause;

 
 
4.  
thirty (30) days after notice by Executive to the Company of a breach of a
material term of this Agreement which is not corrected by the Company within
such period;

 
 
5.  
immediately upon notice by the Company to Executive of a termination for cause.

 
 
2

--------------------------------------------------------------------------------

 


“Cause” as used in this Agreement shall be defined as:
 
a.  
commission of any criminal, illegal or unethical act in the performance of
Executive’s duties;

 
 
b.  
commission of any tortuous act in the performance of Executive’s duties;

 
 
c.  
misappropriation or misuse of Company funds or property;

 
 
d.  
falsification of any Company records or reports;

 
 
e.  
habitual use of drugs or alcohol to the extent it impairs Executive’s ability to
properly perform his duties;

 
 
f.  
violation by Executive of his obligations to the Company, including without
limitation, conduct which is inconsistent with his position and which results,
or is reasonably likely to result, in a material adverse effect on the business
or reputation of the Company; or

 
 
g.  
any other breach of a material term of this Agreement by Executive.

 


(b) If the employment of Executive is terminated for cause, the Company shall
not be obligated to make any further payment to Executive, other than accrued
and unpaid Base Salary, unpaid expenses, accrued and unused vacation time, and
any other benefits that have accrued pursuant to any plan or by law through the
date of termination.


(c) If Executive shall die, this Agreement shall terminate on the date of
Executive’s death and Executive’s estate shall be entitled to receive
Executive’s accrued and unpaid Base Salary, unpaid expenses, accrued and unused
vacation time, vested stock and stock options and any other benefits that have
accrued pursuant to any plan or by law, through the date of death.



(d) If, as the result of any physical or mental disability, the Executive shall
have failed or is unable to perform his essential job functions for a period of
sixty (60) consecutive days, the Company may, by providing seven (7) days notice
to the Executive subsequent thereto, terminate his employment under this
Agreement as of the seventh day after the notice.  Upon termination pursuant to
his section, the Company will pay the Executive.


(i)  
his unpaid expenses to the date of termination;



(ii)  
his accrued and unpaid vacation and any other benefits that have accrued
pursuant to any plan or by law through the date of termination; and



(iii)  
his Base Salary for a period of six (6) months.  Salary payments made to
Executive while disabled shall be reduced by any disability insurance payments
Executive received during such period of disability.



(e) If the Company terminates this Agreement by deciding not to extend the
Employment Period or Executive terminates this Agreement due to a breach of a
material term by the Company, the Company will continue to pay Executive his
Base Salary and continue to provide Executive the same group medical,
hospitalization, dental, life insurance and disability benefits provided to all
employees of the Company (collectively “Group Benefits”) for a period of twelve
(12) months provided that the Group Benefits will cease upon Executive
commencing employment with another company or providing another company
consulting services on a substantially full time basis.


(f) If Executive terminates this Agreement by deciding not to extend the
Employment Period or if Executive voluntarily terminates this Agreement without
claim of any breach by the Company of a material term of this Agreement, the
Company shall not be obligated to make any further payment to Executive, after
termination, other than accrued and unpaid Base Salary, unpaid expenses, and
accrued and unpaid vacation time and other benefits that have accrued pursuant
to any plan or by law, through the date of termination.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Patents, etc. Any interest in patents, patent applications, inventions,
technological innovations, copyrights, copyrightable works, developments,
discoveries, designs, and processes that Executive may own, conceive of, or
develop either relating to the fields in which the Company may then be engaged
or contemplate (as demonstrated by the records of the Company) being engaged or
conceived of or developed utilizing the time, materials, facilities, or
information of the Company ("Inventions") shall belong to the Company.  As soon
as Executive owns, conceives of, or develops any Invention: (i) he shall
immediately communicate such fact in writing to the Secretary of the Company;
(ii) upon request of the Company, execute all such assignments and other
documents (including applications for patents, copyrights, trademarks, and
assignments thereof) and, (iii) without further compensation, but at the
Company's expense, take all such other action as the Company may reasonably
request in order: (a) to vest in the Company all of Executive's right, title,
and interest in and to such Inventions, free and clear of any liens, mortgages,
security interests, pledges, charges, and encumbrances and (b) if patentable or
copyrightable, to obtain patents or copyrights (including extensions and
renewals) therefor in any and all countries in such name as the Company shall
determine.  As used in this Section 9, "Company" shall include the Company and
its direct and indirect subsidiaries.


9. Confidential Information.  Executive acknowledges that the information,
observations and data obtained by him while employed by or consulting for the
Company pursuant to this Agreement concerning the business or affairs of the
Company ("Confidential Information") are the property of the Company.  Executive
agrees that he will not disclose to any unauthorized person or use for any
purpose whatsoever other than the performance of his employment duties any
Confidential Information without the prior written consent of the Board of
Directors of the Company unless and except to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Executive's acts or omissions to act.  If Executive receives a
legal process, he may comply with it provided he promptly notifies the Company
and cooperates with the Company in obtaining a protective order.  Executive
shall deliver to the Company at the termination of his employment, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer discs, tapes and software and other documents and data and
copies thereof relating to the Confidential Information, the work product or the
business of the Company which he may then possess or have under his control.  As
used in this Section 10, "Company" includes the Company, and its direct and
indirect subsidiaries.


10. Injunctive Relief.  The parties agree that money damages cannot adequately
compensate the Company for  Executive’s  breach of the  provisions
of  Section  7 or  Section  10. Therefore, the Company is entitled, in addition
to any other available right and remedy to an injunction restraining any breach
or a threatened breach, and in either case the Company will not have to post a
bond or other security in connection therewith.


11. Insurance and Indemnification. As an officer of the Company, Executive shall
be indemnified by the Company to the fullest extent permitted by the laws of the
Commonwealth of Massachusetts and shall be included in any director and officer
liability policy obtained by the Company.


12. Survival.  The covenants, agreements, representations, and warranties
contained in or made pursuant to this Agreement shall survive Executive's
termination of employment as provided herein.


13. Entire Agreement; Modification.  This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
and may be modified only by a written instrument duly executed by each party.


14. Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given at the address of such party set forth in the preamble to this
Agreement (or to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 15).  Notice to the estate of
Executive shall be sufficient if addressed to Executive as provided in this
Section 15.  Any notice or other communication given by certified mail shall be
deemed given three days after the time of certification thereof, except for a
notice changing a party's address which shall be deemed given at the time of
receipt thereof.


15. Waiver.  Any waiver by either party of a breach of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.  The failure of a party to insist upon strict adherence to any term
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  Any waiver must be in writing,
signed by the party giving such waiver.


16. Binding Effect.  Executive's rights and obligations under this Agreement
shall not be transferable by assignment or otherwise, and such rights shall not
be subject to encumbrance or the claims of Executive's creditors, and any
attempt to do any of the foregoing shall be void.  The provisions of this
Agreement shall be binding upon and inure to the benefit of Executive and her
heirs and personal representatives, and shall be binding upon and inure to the
benefit of the Company and its successors.


17. No Third Party Beneficiaries.  This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement (except as provided in Section 17).
 
 
4

--------------------------------------------------------------------------------

 

 
18. Headings.  The headings in this Agreement are solely for the convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.


19. Counterparts; Governing Law.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  It shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to the conflict of laws provisions thereof.


21. Arbitration. Any dispute under this Agreement or any dispute arising out of
the Executive’s employment or termination of employment shall be submitted to
binding arbitration subject to the rules of the American Arbitration Association
in Boston, Massachusetts.  The Executive and the Company shall each bear his/its
own attorney fees and costs and shall share equally in the costs of the
arbitration.  However, nothing in this section shall preclude the Company from
seeking injunctive relief for a violation of Section 7 or Section 10.














IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.


BIOXCELL INCORPORATED




By:           /s/  Claude
Ranoux                                                                
Name: Dr. Claude Ranoux
Title: Chief Technical Officer, Founder and President,





By:           /s/ Kathleen
Karloff                                                                           
                Name: Kathleen T. Karloff
                 Title: Chief Operating Officer
 
 
 
5

--------------------------------------------------------------------------------

 